SCHOONOVER, Judge.
The appellant, Patricia A. Clark, challenges a final judgment denying her counterclaim and awarding damages and immediate possession of certain leased premises to the appellee, Jere Creed, doing business as C & G Enterprises of Cypress Center.
We find that the trial court erred in awarding double rent to the appellee pursuant to section 83.06, Florida Statutes (1985). Wagner v. Rice, 97 So.2d 267 (Fla.1957). See also, Painter v. Town of *1339Groveland, 79 So.2d 765 (Fla.1955). We find no reversible error, however, with regard to any of the other contentions on appeal. We, accordingly, remand for the entry of an amended final judgment omitting any damages for double rent and any interest thereon, but affirm in all other respects.
Affirmed in part, reversed in part, and remanded with instructions.
SCHEB, A.C.J., and THREADGILL, J., concur.